Citation Nr: 1757861	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-28 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for bilateral hearing loss, and if so, whether the reopened claim should be granted.
 
2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Navy from October 1967 to August 1971.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied entitlement to the benefits sought.  The Veteran appealed the underlying decision in a Notice of Disagreement received in January 2012. 

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The issues of entitlement to service connection for bilateral hearing loss and PTSD are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1979 rating decision denied the claim of entitlement to service connection for bilateral hearing loss; the Veteran did not appeal the decision.

2.  Evidence subsequently received is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss. 

3.  The claim of entitlement to service connection for bilateral hearing loss is reopened.  


CONCLUSIONS OF LAW

1.  The January 1979 rating decision denying the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

B.  Factual Background and Analysis

The Veteran's claim of entitlement to service connection for bilateral hearing loss was initially denied by the RO in a January 1979 rating decision.  Evidence considered at that time of the aforementioned rating decision consisted of service treatment records for his active service, as well as a VA examination dated in November 1978.  

The RO concluded that service connection for bilateral hearing loss was not warranted because the evidence failed to show that the Veteran had a current disability.  The Veteran was notified of the decision and his appellate rights but did not appeal.  

In July 2010, the Veteran submitted a statement requesting that the claim of entitlement to service connection for bilateral hearing loss be reopened.  In the November 2011 rating decision on appeal, the RO denied such claim.  In the August 2013 Statement of the case, the RO reopened the issue of entitlement to service connection for bilateral hearing loss; however, it denied the claim on the merits.  Notwithstanding the RO's actions, the Board must make its own determination on this matter.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

Evidence received since the January 1979 rating decision includes VA outpatient treatment records dated in August 2006 through June 2011, multiple statements and testimony from the Veteran indicating that he experienced hearing loss since active service, and a VA examination report dated in September 2011 that notes a current diagnosis of bilateral hearing loss.    

Significantly, the aforementioned VA examination report dated in September 2011 demonstrates a current diagnosis of bilateral hearing loss for VA compensation purposes.  In addition, the Veteran testified at a videoconference before the undersigned in August 2017, during which he reported that he experienced hearing loss since active service that has progressively worsened.  The Veteran's statements and his current diagnosis of bilateral hearing loss suggest a possible relationship between his current diagnosis and active service.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for bilateral hearing loss is granted.


REMAND

The Veteran contends that his current bilateral hearing loss disability is due to active service, coincident to his duties as a radar man in the United States Navy while serving for more than two years aboard the USS Edward McDonnell (FF-1043) (USS McDonnell).  In this regard, the Veteran's service personnel records confirm his service aboard the USS McDonnell and military occupational specialty.  In addition, service connection was granted for tinnitus; thus, military noise exposure was conceded.  Further, during the aforementioned hearing before the Board, the Veteran testified that he experienced hearing loss since active service that has progressively worsened.  

In September 2011, the Veteran underwent a VA audiometric examination.  The examiner diagnosed bilateral hearing loss, however, concluded that he could not provide an opinion regarding the etiology of the hearing loss without resorting to speculation.  In providing this opinion, the examiner in significant part noted that the Veteran did not undergo pure-tone hearing testing at the time of separation from service. 

The Board finds this opinion inadequate to adjudicate the claim.  Specifically, the opinion did not address the theory of delayed or latent onset of hearing loss or the Veteran's noise exposure during active service aboard the USS McDonnell.  Further, the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimants period of active military service in order for service connection to be granted.

Therefore, the Board must remand this issue for an adequate VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the claim for service connection for PTSD, the Veteran contends that his current psychiatric disorder is the result of two in-service incidents.  Specifically, he asserted that while aboard the USS McDonnell in approximately late May through June 1970, he performed a search and rescue operation for soldiers who went overboard from another ship, as well as soldiers who left another carrier ship via plane and crashed into the sea.  The Veteran said that one soldier was not recovered, as they were unable to find him, and the incident amplified his symptoms of sadness, sorrow, and gilt.  In an April 2014 response regarding stressor verification from the Defense Personnel Records Information Retrieval System (DPRIS), the June 16, 1970 deck logs for the USS McDonnell revealed a man overboard from the USS Fiske (DD/DDR-842).  The USS McDonnell stationed the deck rescue team at 1815 hours and secured the deck rescue team at 1825 hours (no further information was given).

With respect to the second stressor statement, the Veteran asserted that shortly after the aforementioned incident, he was tracking several ships and planes and recalled he was in a frantic state for various reasons, to include stress and a lack of sleep.  He reported that his best friend J.P. attempted to get his attention by pulling on his headset, and requested that he perform another job.  The Veteran indicated that he was too busy, but J.P. would not let go of his chest, so he hit J.P. five times and stabbed him in the arm with a pencil.  In an October 2013 statement, J.P. indicated that he served aboard the USS McDonnell with the Veteran and confirmed the incident reported above, noting that it occurred a few weeks after the first week of May 1970.    
 
The Veteran's service treatment records are negative for complaints or diagnoses of any psychiatric disorder.  Post-service VA records, however, show diagnoses of PTSD, to include an initial diagnosis in November 2010.  

Thus, VA must obtain an examination and medical opinion with supporting rationale regarding whether any current psychiatric diagnosis is etiologically related to the claimed in-service stressors or is otherwise related to the Veteran's service.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an appropriate VA physician who has not provided a prior opinion in this case.  The Veteran need not appear for an examination unless deemed necessary by the physician assigned to offer an opinion.  

Following the review of the record, the physician should state a medical opinion with respect to hearing loss present during the period of the claim, as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service, to include his conceded exposure to noise during service, or developed within one year of his August 1971 separation from service?   

The examiner should review the entire record, including service treatment records, and post-service treatment records to include the November 1978 VA audiological examination report.  In this analysis, the examiner must discuss the theory of delayed or latent onset of hearing loss, as well as the Veteran's lay statements and testimony regarding his noise exposure while serving aboard the USS McDonnell that has continued to the present.  

For purposes of the opinion, the examiner should assume that the Veteran is a credible historian to report on in-service and post-service symptomology he experienced. 
If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's PTSD.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on the review of the record and the examination results, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran has a currently diagnosed psychiatric disorder, to include PTSD, which originated during service or is otherwise etiologically related to the Veteran's active service.  

The examiner must consider all relevant evidence of record, to include VA outpatient treatment records, as well as the Veteran's contentions and the October 2013 statement from fellow soldier, J.P.  The examiner must also consider the two stressors reported by the Veteran:  (1) While aboard the USS McDonnell in approximately late May through June 1970, he performed a search and rescue operation for soldiers who went overboard from another ship, as well as soldiers who left another carrier ship via plane and crashed into the sea.  The Veteran said that one soldier was not recovered; and (2) While aboard the USS McDonnell the Veteran reported that his best friend J.P. tried to get his attention by pulling on his headset, and requested that he perform another job.  The Veteran indicated that he was too busy, but J.P. would not let go of his chest, so he hit J.P. five times and stabbed him in the arm with a pencil.  

For purposes of the opinion(s), the physician should assume that the Veteran is credible to report on in-service sorrow, guilt, sadness, and feeling frantic symptomology he experienced. 

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed. 

4.  The AOJ should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

5.  The AOJ should also undertake any other development it determines to be warranted.

6.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


